DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10th, 2022 has been entered.
 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The indicated allowability of claims 1 and 3-5 is withdrawn in view of the newly discovered reference(s) to Sack (US 2018/0104068).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sack (US 2018/0104068).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. 	*The Examiner notes that Sack could additionally be applied to claims 7-13 in a similar manner to anticipate the claims.*
 	Regarding claim 1, Sack discloses and implant (100), comprising a housing (200 + 220); a blade (241) having a retracted position (figures 4-5) in the housing and an extended position (figures 6-7) where the blade extends outwardly from the housing; and a blade actuating component (260) comprising a driven shaft portion (320) and a blade engaging portion (332), the driven shaft portion of the blade actuating component having a driven end (262); wherein the blade actuating component can move the blade between the retracted position and the extended position (¶47); wherein the blade engaging portion of the blade actuating component has a substantially U-shaped configuration (figures 3, 9-10) defined at least in part by a superior surface (330) and an inferior surface (332); wherein, when the blade is in the extended position, the superior surface of the blade engaging portion of the blade actuating component is substantially flush with a superior surface of the housing (figures 6-7), and the inferior surface of the blade engaging portion of the blade actuating component is substantially flush with an inferior surface of the housing (figures 4-5); and wherein, when the blade is in the extended position, the driven end of the blade actuating component is disposed inside of the housing (figures 6-7, ¶53).
 	Regarding claim 3, Sack discloses the superior surface and the inferior surface of the blade actuating component are disposed internal to an outer envelope of the implant when the blade is in the retracted position (figures 4-5).
 	Regarding claim 4, Sack discloses a distal end of the blade actuating component is flush with an outer posterior surface of the implant when the blade is in the extended position (¶53). 	Regarding claim 5, Sack discloses the driven end is disposed outside of the housing when the blade is in the retracted position (figures 6-7), and wherein the blade transitions from the retracted position to the extended position when a force is applied to the driven end (¶52-53, ¶63-64).
Claims 7-11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duffield et al. (US 2016/0374831).
 	Regarding claim 7, Duffield et al. disclose an implant, comprising a housing (“body” ¶53); a blade (307a) having a retracted position (“insertion position” ¶28) in the housing and an extended position (“impaction position” ¶28) where the blade extends outwardly from the housing; and a blade actuating component (308a) comprising a driven shaft portion ((340a, ¶54. ¶106) and a blade engaging portion (380a, ¶85), the driven shaft portion of the blade actuating component having a driven end (330); wherein the blade actuating component can move the blade between the retracted position and the extended position (figures 1A-2D, ¶25-28); wherein a posterior side (306) of the housing includes a posterior opening (154a-154d and the opening in which the remainder of 308 passes through and is covered by plate 200) extending between a first end portion (304) of the housing and a second end portion (306) of the housing; wherein the posterior opening of the housing is configured to receive a distal end of the blade actuating component (figures 1A-2D); and wherein, when the blade is in the extended position, the driven end of the blade actuating component is disposed inside of the housing (figure 8b, 116, ¶132, ¶134).
 	Regarding claim 8, Duffield et al. disclose the posterior opening is a substantially vertically oriented slot (figures 1A-2D). 	Regarding claim 9, Duffield et al. disclose the slot extends completely through the posterior side of the housing, such that the housing is discontinuous (figures 3, 5A-5B). 	Regarding claim 10, Duffield et al. disclose a cover (200) configured to be attached to the housing and bridge across the posterior opening (figure 10A).
 	Regarding claim 11, Duffield et al. disclose the posterior side of the housing (306) includes a first recess (the recess/region which receives 200 and is located where feature 155 is placed in figures 8A-8B) configured to receive a portion of the cover (figure 10A).
 	Regarding claim 13, Duffield et ail disclose the blade actuating component includes a driven end [[that]] is disposed outside of the housing when the blade is in the retracted position (figure 10B), and wherein the blade transitions from the retracted position to the extended position when a force is applied to the driven end (figure 10A, ¶28)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Duffield et al. (US 2016/0374831). 	Regarding claim 12, Duffield et al. expressly disclose a pin (210) securing the cover (200) in the recess of the housing (¶116).  Additionally, Duffield et al. disclose that “any alternative fixation device may be placed in the cover plate (200) to secure the plate to the implant”, see ¶132.  However, Duffield et al. fail to expressly teach or disclose a pair of pins securing the cover in the recess of the housing as required by claim 12.
 	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the plate to have two recesses for receipt of one of a respective pair of pins as a mere duplication of parts involves only routine skill in the art and would provide the advantage of securement at two locations along both the plate and housing to assist in the plate inhibiting backing out of the blade actuating component.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775